OPINION — AG — ** TAG AGENT — SCHOOL DISTRICT — DUAL CAPACITY ** A SCHOOL DISTRICT IS WITHOUT POWER TO ACT AS MOTOR VEHICLE LICENSE AGENT FOR THE REASON THAT SUCH POWER IS NOT EXPRESSLY GRANTED OR NECESSARILY IMPLIED FROM THE POWER EXPRESSLY GRANTED IN 70 Ohio St. 5-117 [70-5-117] . FURTHER, 47 Ohio St. 1102 [47-1102] DOES 'NOT' EXPAND THE AUTHORITY OF LOCAL SCHOOL DISTRICTS. RATHER, IT SIMPLY MAKES SCHOOL DISTRICTS SUBJECT TO THE THE GENERAL PROVISIONS OF THE OKLAHOMA VEHICLE LICENSE AND REGISTRATION ACT. (CONFLICT OF INTEREST, BENEFICIARY) CITE: ARTICLE I, SECTION 5, OPINION NO. 80-236, 70 Ohio St. 5-117 [70-5-117], 70 Ohio St. 5-117 [70-5-117](A)(3), 70 Ohio St. 5-106 [70-5-106], 47 Ohio St. 1102 [47-1102], 47 Ohio St. 1101 [47-1101], 47 Ohio St. 1116 [47-1116] (PATRICIA M. GERRITY)